Citation Nr: 1809950	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability (TDIU).

2. Entitlement to service connection for a digestive disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to July 1969, including service within the Republic of Vietnam from June 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2017, the Board remanded the matter of entitlement to a TDIU. As will be discussed further below, the Board finds that there has not been substantial compliance with its remand directives and the matter must be remanded once again. See Stegall v. West, 11 Vet. App. 269 (1998). 

In a July 2016 Board decision, the Board, in relevant part, denied the Veteran's claim for entitlement to service connection for a digestive disorder. The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims. In a July 2017 Memorandum Decision, the Court affirmed the part of the Board's July 2016 decision that denied service connection for fatigue and determined that the reduction in disability rating from 40 percent to 20 percent, effective December 1, 2013, for residuals of prostate cancer. In the July 2017 Memorandum Decision, the Court also vacated the Board's decision denying entitlement to service connection for a digestive disorder and remanded the matter for proceedings consistent with the decision. Therefore, the issue of entitlement to service connection for a digestive disorder is before the Board and remanded for additional development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted in the Introduction, the issues of entitlement to a TDIU and entitlement to service connection for a digestive disorder are currently before the Board.

I. TDIU

Pertaining to the issue of entitlement to a TDIU, in June 2017, the Board directed the AOJ to provide the Veteran with appropriate notice regarding his claim for entitlement to a TDIU. The AOJ was directed to schedule the Veteran for a VA examination for an appropriate VA examiner to ascertain the impact of the Veteran's service-connected disabilities in conjunction with his ability to work. Accordingly, in July 2017 and February 2018, the AOJ provided the Veteran notice in compliance with 38 U.S.C. § 5103. However, the Veteran has not returned his VA Form 21-8940. The AOJ, in turn, did not schedule the Veteran for the requested examination, no opinion has been furnished, and the matter was never referred to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration. The Board notes that the remand's directives were not contingent on the Veteran's response. Therefore, the Board finds that the AOJ has not substantially complied with the Board's previous remand directives and an additional remand is necessary. See Stegall, 11 Vet. App. at 269.

The Veteran is service connected for post-traumatic stress disorder (PTSD) rated as 50 percent disabling; residuals of urinary frequency/ incontinence associated with prostate cancer currently rated as 20 percent disabling (effective December 1, 2013) and previously rated as 40 percent disabling; tinnitus rated as 10 percent disabling; bilateral hearing loss rated as noncompensable; erectile dysfunction rated as 0 percent disabling; and tension headaches rated as noncompensable. The Veteran's totally combined evaluation for compensation was 70 percent prior to December 1, 2013, and 60 percent from December 1, 2013, forward. Thus, the Veteran meets the rating requirements set forth under the schedular criteria for a TDIU for the period prior to December 1, 2013 as the Veteran was service connected for two or more disabilities with at least one disability rated at 40 percent or more and a combined rating of 70 percent. However, the Veteran does not meet the rating criteria for the period from December 1, 2013, forward, as the Veteran's combined rating decreased to 60 percent. Therefore, for the period from December 1, 2013, forward, the claim for TDIU is on an extraschedular basis and the AOJ may refer such issue to the Compensation and Pension Service for initial adjudication.

In relevant part, the Veteran was afforded a VA psychiatric examination in January 2011. The VA examiner reported that the Veteran's psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. 

A June 2011 VA examination report indicates a diagnosis of prostate cancer with residuals, including urinary incontinence and erectile dysfunction. At a September 2011 VA examination, the VA examiner noted that the Veteran's prostate cancer impacts his ability to work because of increased urination problems. The VA examiner further opined that the Veteran has a hard time performing physical and sedentary activities because of increased urination, such as trouble standing for a long period of time as he always has to go to the bathroom. The VA examiner concluded that the Veteran should avoid strenuous activities. A January 2013 VA examination the VA examiner reported that the Veteran regularly does housework including vacuuming and light yardwork, and that he walks for exercise, amounting to a quarter of a mile to half a mile daily, and that he gets fatigue after 20-30 minutes of labor. The Board notes that fatigue is not service-connected.

A May 2012 VA examination of the Veteran's hearing loss and tinnitus disabilities indicates that the Veteran's hearing related disabilities affect his ability to work in that he has trouble hearing others and suffers from headaches. However, a VA examiner of his asserted headaches in December 2015 indicates that the Veteran's headaches do not affect his ability to work. 

On remand, the AOJ should obtain the requested opinion regarding entitlement to a TDIU and provide all necessary development, to include any referral to the Compensation and Pension Service as deemed necessary. See Stegall, 11 Vet. App. at 269.

II. Service Connection for a Digestive Disorder

Pertaining to the issue of entitlement to service connection for a digestive disorder, the Court has vacated the issue and remanded it to the Board for proceedings in accordance with its Memorandum Decision. Specifically, the Court found that the Board improperly relied on the December 2015 VA examiner's opinion when the examination was limited to esophageal conditions. The December 2015 VA examiner found that there was no diagnosis because there was no pathology to render a diagnosis, but, as the Court points out, the examination was limited to esophageal conditions. The examination report does not indicate a colorectal examination or other investigations of the Veteran's symptoms, to include intolerance of spicy foods, lower abdominal pain, occasional bloody stools. 

Therefore, in accordance with the Court's Memorandum Decision, the Board remands this matter for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notice in compliance with 38 U.S.C. § 5103, to include providing the Veteran with an additional VA Form 21-8940. 

Clarification as to the Veteran's employment is requested. A January 2011 VA examination reports self-employment at the time of VA examination, but a September 2011 VA examination reports "his last date of employment was 2005". The Veteran's previous work history, as reported in the Veteran's past VA examinations, includes work at a boat manufacturing plant intermittently for a number of years, work in auto part sales for 8 years, and work at a warehouse intermittently from 1989 to 2004. See January 2011 and May 2012 VA examinations.

The Veteran is hereby notified that the duty to assist is a two-way-street. Wood v. Derwinski, 1 Vet. App 190, 193 (1991). If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

2. Schedule the Veteran for a VA examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's asserted digestive disability. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report. 

Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner's attention is directed to the December 2015 VA examination report, noting that the Veteran's symptoms sound like colon/ rectum rather than upper gastrointestinal. 

The examiner is to note the Veteran's symptoms, to include intolerance of spicy foods, lower abdominal pain, occasional bloody stools. 

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following questions:

(a) Identify any current digestive disorder(s).

(b) For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include any symptomatology or incidents therein. 

(c) For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder was caused or aggravated by his service-connected PTSD.

The examiner's attention is directed to the Veteran's lay statements of digestive problems since active service, and asserts that such symptoms are a result of his service-connected PTSD. The Veteran further states that he had an episode of stomach problems in Vietnam, which was characterized as botulism. He asserts that he may have had a nervous stomach in Vietnam and used milk to try to keep his stomach under control. See Notice of Disagreement received November 2011.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655  (2016). 

3. Thereafter, and regardless of whether the Veteran provides a response to directive (1), the AOJ is directed to schedule the Veteran for a VA examination(s) by an appropriate examiner(s) with respect to the issue of the Veteran's claim for entitlement to a TDIU. See Stegall, 11 Vet. App. at 269.

After a review of the Veteran's claims file, the examiner is to provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact the service-connected disabilities have on the Veteran's employability in light of his education, training, and work history for the entire period on appeal. All findings and conclusions should be set forth and accompanied by a rationale.

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA examination reports and lay statements. See January 2011 VA examination (PTSD); June 2011, September 2011, and January 2013 VA examinations (noting urinary incontinence); May 2012 and December 2015 VA examinations (noting headaches). 

All pertinent symptomatology and findings must be reported in detail. In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include referral to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU under 38 C.F.R. § 4.16 (b) for any period on appeal.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




